Exhibit 10.1
FOURTH AMENDMENT
     FOURTH AMENDMENT, dated as of August 4, 2009 (this “Fourth Amendment”), to
the Credit Agreement, dated as of July 25, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among Beazer Homes
USA, Inc., a Delaware corporation (the “Borrower”), the several lenders from
time to time parties thereto (the “Lenders”) and Wachovia Bank, National
Association, as agent (in such capacity, the “Agent”) for the Lenders and the
Issuers (as hereinafter defined).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement, and the Required Lenders are agreeable to such request but only upon
the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Required Lenders, and the Agent agree as
follows:
     SECTION 1 DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement.
     SECTION 2 AMENDMENTS.
          2.1. Removal of Facility Letters of Credit.
          (a) Notwithstanding anything to the contrary contained in the Credit
Agreement, as of the Fourth Amendment Effective Date (as defined below),
(i) each Facility Letter of Credit issued prior to the date hereof shall
henceforth no longer be deemed to be a Facility Letter of Credit under the terms
of the Credit Agreement, (ii) all participations of the Lenders in all such
Facility Letter of Credit shall be terminated and of no further force and
effect, and (iii)(A) each Facility Letter of Credit issued prior to the date
hereof by JPMorgan Chase Bank, N.A. shall be deemed issued under an agreement
dated on or about the date hereof between JPMorgan Chase Bank, N.A. and the
Borrower with respect to such Facility Letters of Credit, (B) each Facility
Letter of Credit issued prior to the date hereof by Regions Financial
Corporation shall be deemed issued under that certain Letter of Credit Agreement
dated on or about the date hereof between the Borrower and Regions Financial
Corporation, and (C) each Facility Letter of Credit issued prior to the date
hereof by Wachovia Bank, National Association (“Wachovia”) shall be deemed
issued under that certain Continuing Letter of Credit Agreement dated on or
about the date hereof between the Borrower and Wachovia.

 



--------------------------------------------------------------------------------



 



          (b) The Borrower represents and warrants to the Lenders, Issuers and
other parties to the Credit Agreement that the Borrower has entered into
agreements with each of JPMorgan Chase Bank, N.A., Wachovia and Regions
Financial Corporation (collectively, the “Resigning Issuers”) whereby the
Facility Letters of Credit (i) will remain outstanding on and after the Fourth
Amendment Effective Date subject to bi-lateral reimbursement arrangements
between the Borrower and each such Resigning Issuer and (ii) will cease to
remain outstanding under the Credit Agreement.
          (c) In connection with the bi-lateral arrangements with each of the
Resigning Issuers, the Borrower may grant security interests to each of the
Resigning Issuers in cash collateral and deposit accounts to secure the
Borrower’s obligations under the bi-lateral arrangements. The Agent and the
Lenders hereby release such cash collateral and deposit accounts from the
security interest of the Collateral Agreement, and such cash collateral and
deposit accounts shall no longer secure the Loans, Notes, and obligations under
the Credit Agreement but may secure the obligations of the Borrower under the
bi-lateral arrangements with the Resigning Issuers.
          2.2. Designation of Issuers.
          (a) Notwithstanding anything to the contrary contained in the Credit
Agreement, (i) the Resigning Issuers hereby resign as Issuers under the Credit
Agreement effective as of the Fourth Amendment Effective Date, and
(ii) Citibank, N.A. (“Citibank”)is designated as an Issuer under the Credit
Agreement, effective as of the Fourth Amendment Effective Date.
          (b) As of the Fourth Amendment Effective Date, each of the Resigning
Issuers (i) confirms that the obligations of the Borrower to such Resigning
Issuer in respect of Facility Letters of Credit will remain outstanding under
bi-lateral arrangements between such Resigning Issuer and the Borrower and will
cease to be outstanding under the Credit Agreement, (ii) releases and discharges
the Lenders, the other Issuers and the other parties to the Credit Agreement
(other than the Borrower) from further obligations to such Resigning Issuer in
respect of Facility Letters of Credit, (iii) agrees that its rights as against
and duties and obligations of such other parties in respect of Facility Letters
of Credit are permanently cancelled and terminated, and (iv) shall no longer
have any duties or obligations as an Issuer under the Credit Agreement and all
such duties and obligations of the Resigning Issuers are permanently cancelled
and terminated.
          2.3. Partial Termination of Aggregate Commitments. As of the Fourth
Amendment Effective Date, (i) the Commitment of each Lender other than Citibank,
N.A. shall be reduced to zero Dollars ($0.00), and (ii) the Commitment of
Citibank, N.A. shall be reduced to Twenty-Two Million and No/100 Dollars
($22,000,000.00).

- 2 -



--------------------------------------------------------------------------------



 



          2.4. Termination of Lenders.
          (a) As of the Fourth Amendment Effective Date, all Lenders other than
Citibank, N.A. shall be terminated as Lenders (the “Terminating Lenders”) under
the Credit Agreement and, except as set forth in Section 2.5 below, all
obligations of the Terminating Lenders under the Credit Agreement shall be
terminated.
          (b) Promptly following the Fourth Amendment Effective Date, each
Terminating Lender shall use its best efforts to deliver its original Note to
the Borrower for cancellation or, if a Terminating Lender cannot locate its
original Note, a lost note affidavit and indemnity agreement substantially in
the form adopted by The Loan Syndications and Trading Association, Inc.
          2.5. Survival of Certain Provisions. Notwithstanding anything to the
contrary contained herein, (i) with respect to the Resigning Issuers and the
Terminating Lenders, the obligations of the Borrower under Sections 2.05(c),
2.14, 2.15, 2.17, 10.04 and 10.06 of the Credit Agreement shall survive
effectiveness of this Amendment and the transactions contemplated hereby, and
(ii) with respect to all Lenders the obligations of the Lenders under
Section 9.05 of the Credit Agreement with respect to acts or omissions of the
Agent prior to the Fourth Amendment Effective Date shall survive effectiveness
of this Amendment and the transactions contemplated hereby.
          2.6. Termination of Cash Collateral Agreement. As of the Fourth
Amendment Effective Date, the Cash Collateral Agreement and the Agent’s rights
as secured party thereunder shall be terminated, the Cash Collateral Agreement
shall no longer be a Security Document or Loan Document and the Accounts
described in the Cash Collateral Agreement and any assets therein shall be
released and no longer secure the Loans, Notes, and obligations under the Credit
Agreement. Agent or any successor thereof may notify Evergreen Service Company,
LLC that the Cash Collateral Agreement is terminated, and this Fourth Amendment
shall constitute notice to the Borrower of the termination of the Cash
Collateral Agreement.
     SECTION 3 CONDITIONS PRECEDENT.
          3.1. Effective Date. This Fourth Amendment shall become effective as
of the date (the “Fourth Amendment Effective Date”) on which all of the
following conditions have been satisfied or waived:
          (a) The Agent shall have received:
     (1) this Fourth Amendment, executed and delivered by a duly authorized
officer of the Borrower, the Required Lenders, the Issuers and the Agent;
     (2) an Acknowledgment and Consent, in the form set forth as Exhibit A
hereto, executed and delivered by a duly authorized
officer of

- 3 -



--------------------------------------------------------------------------------



 



each Guarantor (such Acknowledgment and Consent, together with this Fourth
Amendment, the “Amendment Documents”);
     (3) execution and delivery of the Successor Agency and Amendment Agreement
(the “Agency Agreement”) dated as of the date hereof, by and among Wachovia,
Citicorp North America, Inc., Citibank, the Borrower and the Guarantors;
     (4) payment from the Borrower of all fees and expenses related to this
Fourth Amendment and the Agency Agreement to be paid by Borrower; and
     (5) payment from the Borrower of all accrued fees (including (A) commitment
fees on the average daily unused portion of each Lender’s Commitment pursuant to
Section 2.9(b) of the Credit Agreement and (B) Facility Letter of Credit Fees)
and expenses and other Obligations due and owing to any of the Lenders and to
the Agent in accordance with the Credit Agreement.
              (b) Each of the Resigning Issuers shall have received their
applicable documents executed and delivered by the Borrower as set forth in
clauses (i), (ii) and (iii) of Section 2.1.
               (c) After giving effect to this Fourth Amendment, there shall be
no Default or Event of Default.
     SECTION 4 GENERAL.
               4.1. Representations and Warranties.
               (a) In order to induce the Agent, the Issuers and the Lenders to
enter into this Fourth Amendment, the Borrower hereby represents and warrants to
the Agents, the Issuers and the Lenders that (i) each of the Borrower and the
Guarantors has all necessary corporate power and authority to execute and
deliver the Amendment Documents, (ii) the execution and delivery by each such
party of the Amendment Documents have been duly authorized by all necessary
corporate action on its part, and (iii) the Amendment Documents have been duly
executed and delivered by each such party and constitute each such party’s
legal, valid and binding obligation, enforceable in accordance with its terms.
               (b) In order to induce the Agent, the Issuers and the Lenders to
enter into this Fourth Amendment, the Borrower hereby represents and warrants to
the Agent, the Issuers and the Lenders that after giving effect to this Fourth
Amendment, there shall not exist or be continuing any Default or Event of
Default.
               4.2. Waiver of Claims. The Borrower acknowledges that the Agent
and Lenders have acted in good faith and have conducted themselves in a
commercially

- 4 -



--------------------------------------------------------------------------------



 



reasonable manner in their relationships with the Loan Parties in connection
with this Fourth Amendment and in connection with the Credit Agreement and the
other Loan Documents, the Borrower hereby waiving and releasing any claims to
the contrary. The Borrower, on its own behalf and on behalf of each of its
Affiliates, irrevocably releases and discharges the Agent and each Lender, all
Affiliates of the Agent and each Lender, all officers, directors, employees,
attorneys and agents of the Agent and each Lender or any of their Affiliates,
and all of their predecessors in interest, from any and all claims, defenses,
damages, losses, demands, liabilities, obligations and causes of action arising
out of or in any way related to any of the Loan Documents, whether known or
unknown, and whether now existing or hereafter arising, including without
limitation, any usury claims, that have at any time been owned, or that are
hereafter owned, in tort or in contract by the Borrower or any Affiliate of the
Borrower and that arise out of any one or more circumstances or events that
occurred prior to the date of this Fourth Amendment.
          4.3. Notice of Effectiveness. The Agent and Citibank shall promptly
advise the Lenders and the Borrower that this Fourth Amendment has become
effective and of the Fourth Amendment Effective Date, but such advice shall not
be a representation by the Agent or Citibank that Section 3.1(c) is correct.
          4.4. APPLICABLE LAW AND JURISDICTION. THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          4.5. Counterparts. This Fourth Amendment may be executed by the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Fourth Amendment by facsimile or other electronic image shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.
          4.6. Successors and Assigns. This Fourth Amendment shall be binding
upon and inure to the benefit of the Borrower and its successors and assigns,
and the Agent and the Lenders and each of their respective successors and
assigns. The execution and delivery of this Fourth Amendment by any Lender prior
to the Fourth Amendment Effective Date shall be binding upon its successors and
assigns and shall be effective as to any loans or commitments assigned to it
after such execution and delivery.
          4.7. Continuing Effect. Except as expressly amended hereby, the Credit
Agreement as amended by this Fourth Amendment shall continue to be and shall
remain in full force and effect in accordance with its terms. This Fourth
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Agent or the Lenders except
as expressly stated herein. Any reference to the “Credit Agreement” in any Loan
Document or any related documents

- 5 -



--------------------------------------------------------------------------------



 



shall be deemed to be a reference to the Credit Agreement as amended by this
Fourth Amendment.
          4.8. Headings. Section headings used in this Fourth Amendment are for
convenience of reference only, are not part of this Fourth Amendment and are not
to affect the constructions of, or to be taken into consideration in
interpreting, this Fourth Amendment.
[Signature Pages Follow]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

              BORROWER:   BEAZER HOMES USA, INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Jeffrey S. Hoza
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title: Vice President & Treasurer    

Signature Page to Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,         as Agent and as a
Lender and as an Issuer    
 
           
 
  By:   /s/ R. Scott Holtzapple
 
   
 
      Name: R. Scott Holtzapple    
 
      Title: Director    
 
                CITIBANK, N.A., as a Lender and as an Issuer    
 
           
 
  By:   /s/ Ricardo James
 
   
 
      Name: Ricardo James    
 
      Title: Director    
 
                BNP PARIBAS, as a Lender    
 
           
 
  By:   /s/ Duane Helkowski
 
   
 
      Name: Duane Helkowski    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Berangere Allen    
 
           
 
      Name: Berangere Allen    
 
      Title: Vice President    
 
                THE ROYAL BANK OF SCOTLAND, as a Lender    
 
           
 
  By:   /s/ Vlad Barshtak    
 
           
 
      Name: Vlad Barshtak    
 
      Title: Vice President    
 
                GUARANTY BANK, as a Lender    
 
           
 
  By:   /s/ Charles Sebesta    
 
           
 
      Name: Charles Sebesta    
 
      Title: Senior Vice President    

Signature Page to Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  REGIONS FINANCIAL CORPORATION,         as a Lender and as an
Issuer    
 
           
 
  By:   /s/ Ronny Hudspeth
 
   
 
      Name: Ronny Hudspeth    
 
      Title: Sr. Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender and         as an Issuer
   
 
           
 
  By:   /s/ Kimberly L. Turner
 
   
 
      Name: Kimberly L. Turner    
 
      Title: Executive Director    
 
                CITY NATIONAL BANK, a national banking         association, as a
Lender    
 
           
 
  By:   /s/ Xavier Barrera
 
   
 
      Name: Xavier Barrera    
 
      Title: Vice President    
 
                PNC BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Luis Donoso
 
   
 
      Name: Luis Donoso    
 
      Title: Vice President    
 
                UBS LOAN FINANCE, LLC, as a Lender    
 
           
 
  By:   /s/ Marie A. Haddad                       /s/ Irja R. Otsa
 
   
 
      Name: Marie A. Haddad                      Irja R. Otsa    
 
      Title: Associate Director                      Associate Director    
 
                COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Sarah R. West
 
   
 
      Name: Sarah R. West    
 
      Title: Vice President    

Signature Page to Fourth Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
     Reference is made to the Fourth Amendment, dated as of August 4, 2009 (the
“Fourth Amendment”), to and under the Credit Agreement, dated as of July 25,
2007 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among Beazer Homes USA, Inc., a Delaware corporation, the several
Lenders and Issuers from time to time parties thereto and Wachovia Bank,
National Association, as Agent. Unless otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement are used herein as therein
defined.
     Each of the undersigned parties to the Guaranty hereby (a) consents to the
transactions contemplated by the Fourth Amendment, (b) acknowledges and agrees
that the guarantees made by such party contained in the Guaranty and the grants
of security interests made by such party in the Collateral Agreement are, and
shall remain, in full force and effect after giving effect to the Fourth
Amendment, and (c) on its own behalf and on behalf of each of its Affiliates,
irrevocably releases and discharges the Agent and each Lender, all Affiliates of
the Agent and each Lender, all officers, directors, employees, attorneys and
agents of the Agent and each Lender or any of their Affiliates, and all of their
predecessors in interest, from any and all claims, defenses, damages, losses,
demands, liabilities, obligations and causes of action arising out of or in any
way related to any of the Loan Documents, whether known or unknown, and whether
now existing or hereafter arising, including without limitation, any usury
claims, that have at any time been owned, or that are hereafter owned, in tort
or in contract by the undersigned or any Affiliate of the undersigned and that
arise out of any one or more circumstances or events that occurred prior to the
date of the Fourth Amendment.

              GUARANTORS:   APRIL CORPORATION         BEAZER ALLIED COMPANIES
HOLDINGS, INC.         BEAZER GENERAL SERVICES, INC.         BEAZER HOMES CORP.
        BEAZER HOMES HOLDINGS CORP.         BEAZER HOMES INDIANA HOLDINGS CORP.
        BEAZER HOMES SALES, INC.         BEAZER HOMES TEXAS HOLDINGS, INC.      
  BEAZER REALTY, INC.         BEAZER REALTY CORP.         BEAZER REALTY LOS
ANGELES, INC.         BEAZER REALTY SACRAMENTO, INC.         BEAZER/SQUIRES
REALTY, INC.         HOMEBUILDERS TITLE SERVICES, INC.         HOMEBUILDERS
TITLE SERVICES OF VIRGINIA, INC.    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                                        (SEAL)
 
   
 
      Name: Jeffrey S. Hoza
Title:    

Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



                  BEAZER MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Peggy
Caldwell                                                           (SEAL)
 
   
 
      Name: Peggy Caldwell    
 
      Title: Secretary    
 
                ARDEN PARK VENTURES, LLC         BEAZER CLARKSBURG, LLC        
BEAZER COMMERCIAL HOLDINGS, LLC         BEAZER HOMES INVESTMENTS, LLC        
BEAZER HOMES MICHIGAN, LLC         DOVE BARRINGTON DEVELOPMENT LLC    
 
           
 
  By:   BEAZER HOMES CORP., its Sole Member    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                            (SEAL)
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                BEAZER SPE, LLC    
 
           
 
  By:   BEAZER HOMES HOLDINGS CORP.,    
 
      its Sole Member    
 
           
 
  By:   /s/ Jeffrey S. Hoza
                                                           (SEAL)    
 
     
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                BEAZER HOMES INDIANA LLP    
 
           
 
  By:   BEAZER HOMES INVESTMENTS, LLC,    
 
      its Managing Partner    
 
           
 
  By:   BEAZER HOMES CORP.,    
 
      its Sole Member    

Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Jeffrey S.
Hoza                                           (SEAL)       Name:   Jeffrey S.
Hoza        Title:        

Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



                  BEAZER REALTY SERVICES, LLC    
 
           
 
  By:   BEAZER HOMES INVESTMENTS, LLC,    
 
      its Sole Member    
 
           
 
  By:   BEAZER HOMES CORP.,    
 
      its Sole Member    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                       (SEAL)
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                PARAGON TITLE, LLC         TRINITY HOMES, LLC    
 
           
 
  By:   BEAZER HOMES INVESTMENTS, LLC,    
 
      a Member    
 
           
 
  By:   BEAZER HOMES CORP.,    
 
      its Sole Member    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                       (SEAL)
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                BEAZER HOMES TEXAS, L.P.         TEXAS LONE STAR TITLE, L.P.    
 
           
 
  By:   BEAZER HOMES TEXAS HOLDINGS,    
 
      INC., its General Partner    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                       (SEAL)
 
 
 
      Name: Jeffrey S. Hoza
Title:    

Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



                  BH BUILDING PRODUCTS, LP    
 
           
 
  By:   BH PROCUREMENT SERVICES, LLC,    
 
      its General Partner    
 
           
 
  By:   BEAZER HOMES TEXAS, L.P.,    
 
      its Sole Member    
 
           
 
  By:   BEAZER HOMES TEXAS HOLDINGS,    
 
      INC., its General Partner    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                             (SEAL)
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                BH PROCUREMENT SERVICES, LLC    
 
           
 
  By:   BEAZER HOMES TEXAS, L.P.,    
 
      its Sole Member    
 
           
 
  By:   BEAZER HOMES TEXAS HOLDINGS,    
 
      INC., its General Partner    
 
           
 
  By:   /s/ Jeffrey S.
Hoza                                                             (SEAL)
 
   
 
      Name: Jeffrey S. Hoza    
 
      Title:    
 
                Address for Notices to all Guarantors         c/o Beazer Homes
USA, Inc.         1000 Abernathy Road         Suite 1200         Atlanta,
Georgia 30328         Attention: President         Tel: (770) 829-3700        
Fax: (770) 481-0431    

Acknowledgement and Consent

 